Mr. Justice Maxwell
delivered the opinion of the court.
The record in this case presents the same legal propositions ruled by this court in the case of People ex rel. etc. v. Johnson, No. 4850.
This action related to the office of county cleric and recorder of the city and county of Denver.
*197The amended complaint filed by plaintiff below (defendant in error here) set forth substantially the same allegations with reference to the office of county clerk and recorder as are set forth in People ex rel. etc. v. Alexander, No. 4976, except as above stated this action relates to the office of county clerk and recorder.
A general demurrer to the amended complaint in this case was overruled.
Defendant electing to stand by his general demurrer the court thereupon rendered judgment against him as prayed for in the amended complaint, to reverse which judgment is this writ, of error.
For the reasons stated in People ex rel. etc. v. Johnson, No. 4850, the judgment of the court below is affirmed. Affirmed.
Decision en banc.
Mr. Justice Steele and Mr. Justice Cunter dissent.